DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Claim 1 is amended in the reply filed on 05/10/2021.
Claims 8, 11, 22-24 are cancelled; claim 17-21 was previously withdrawn.
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by newly applied prior art reference Paranjpe in addition to previously relied on references below.
Applicant's remaining arguments filed 05/10/2021 have been fully considered but they are not persuasive.
Applicant argues Wieringa fails to teach the metal grid and that the metal grid in Wieringa prevents plasma particles from entering the plasma chamber.
Examiner notes that Wieringa teaches avoid net charge plasma particles from entering the plasma chamber, which is only certain kinds of plasma particles (para. [0020]). Additionally, radical plasma particles are ensured passage into the plasma chamber (para. [0022-0026]). Thus Wieringa reads on the current and amended claim limitations. 
Due to the explanations above, Applicant’s arguments are rendered not persuasive.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
gear selection mechanism (interpreted as a gearbox, para. [0119]) in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,926,793 to Arima et al (“Arima”) in view of US 2010/0059085 to Wieringa et al (“Wieringa”) and further in view of US 2012/0272892 to “Paranjpe.”
Claim 1:    Arima discloses an apparatus considered capable to be configured to perform a plasma coating process in a reaction chamber, the apparatus comprising:
a primary rotation shaft (42 [cylindrical pipe], Fig. 6) coupled to a rotation rack (53 [support base]) extending from a central axis of the reaction chamber (central axis of 2/3 [inner and outer casings], see col. 12, lines 25-40), the primary rotation shaft (42) configured to rotate along the central axis at a first rotational rate (see Fig. 6); a secondary rotation shaft (44 [support shafts]) coupled to the rotation rack (53), the secondary rotation shaft (44) configured to rotate along a secondary axis distal from the central axis at a second rotational rate (see Fig. 6); a platform (55 [supporter mounting bases]) coupled to the secondary rotation shaft (44), the platform (55) configured to carry one or more devices (20 [substrates]) receiving a plasma coating (see col. 4, lines 43-48); 
Regarding a plasma polymerization coating and process, it is noted that Arima teaches many kinds of deposition, which renders it capable of polymer coatings (see col. 1, lines 7-15, col. 5, lines 48-55). Additionally, the courts have held that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  MPEP 2111.02 II.
However Arima does not disclose at least two discharge cavities evenly spaced around a perimeter of the reaction chamber configured to ionize a carrier gas into plasma that is to be released into the reaction chamber; wherein each of the at least two discharge cavities is connected to the reaction chamber via a metal grid that is configured to control a release of the plasma according to an electrical charge that is applied to the metal grid. Yet Arima generally discloses including discharge means (see col. 5, lines 47-53).
Wieringa discloses at least two discharge cavities (8, 9, 10 [plasma sources], Fig. 1) considered capable to be evenly spaced around a perimeter of a reaction chamber (2 [chamber], see Fig. 1 where they appear to be evenly spaced) configured to ionize a carrier gas into plasma that is to be released into the reaction chamber (2, see para. [0020]) for the purpose of optimizing the production of plasma particles (para. [0027]), 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate discharge means and distributing them evenly, with motivation to optimize the production of plasma particles and/or ability to change sequence order of starting operation of the plasma sources can change over time, and incorporate the metal grids with motivation to avoid net charge carrying plasma particles to enter the plasma chamber.
The apparatus of Arima in view of Wieringa discloses further comprising a vacuum pump (12 [suction pump], Fig. 6) coupled to a gas exhaust port (portion of 42 below 2/3) on one or more ends of the primary rotation shaft (42), wherein the primary rotation shaft (42, Fig. 6, Arima) has a hollow core (see Fig. 6), a plurality of gas exhaust holes (31 [through holes]) arranged over a surface of the primary rotation shaft (42, see col. 12, lines 50-55), and wherein the vacuum pump is configured to evacuate gas via the gas exhaust port (portion of 42 below 2/3), outside of the primary rotation shaft (42) to be 
However the apparatus of Arima in view of Wieringa does not disclose that the gas exhaust port is positioned at an upper end of the primary rotation shaft.
Paranjpe discloses a gas exhaust port (top end of 216 [exhausted tube] by 208 [gate valve], Fig. 6A) is positioned at an upper end of a primary rotation shaft (216, para. [0092]), for the purpose of improving the utilization of gas, precursor and dopant, and thus reduces the cost of a deposition process (para. [0023]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to move the position of the gas exhaust port to the upper end of the shaft as taught by Paranjpe with motivation to require gas mixture streams to travel a relatively short distance from the wall to the central axis of the reactor vessel.
Claim 2:  The apparatus of Arima in view of Wieringa and Paranjpe discloses wherein the plurality of gears (48, 59, Fig. 6, Arima) include two or more gears (48, 59) that are engaged together to transfer rotational motion (see col. 12, lines 38-50).
Claim 3:  The apparatus of Arima in view of Wieringa and Paranjpe discloses wherein the engaged gears (48, 59, Fig. 6, Arima) are considered capable to determine a ratio of the first rotational rate to the second rotational rate (ratio of 48 rate to 59 rate), and wherein the two or more engaged gears (48, 59) each have a diameter resulting in a gear ratio that converts the first rotational rate of the primary rotation shaft to the second rotational rate of the secondary rotation shaft (see Fig. 6 where the gears each have 
Claim 4:  The apparatus of Arima in view of Wieringa and Paranjpe discloses wherein the two or more engaged gears (48, 59, Fig. 6, Arima) are considered capable to be disengaged to stop the transfer of rotational motion from the primary rotation shaft to the secondary rotational shaft (see Fig. 6 where they are coupled, rendering them capable of performing as necessary).
Claim 5:  The apparatus of Arima in view of Wieringa and Paranjpe discloses further comprising: a rotary motor (50 [motor], Fig. 6, Arima) configured to rotate the primary rotation shaft (see where 50 rotates 47 which is coupled to 42), wherein the rotational motion of the primary rotation shaft (42) is transferred to the secondary rotation shaft (44) via the plurality of gears (48, 59, Fig. 6, Arima).
Claim 7:  The apparatus of Arima in view of Wieringa and Paranjpe does not explicitly disclose wherein the ratio of the first rotational rate and the second rotational rate is selected to provide the one or more devices a rotational rate across varying reactive species densities in the reaction chamber and improve the uniformity of the plasma polymerization coating applied to the one or more devices. Yet the apparatus of Arima teaches rotation of the gears and supplying gas, thus the apparatus is capable of operating as necessary (see Fig. 6, col. 12, liens 30-55); the courts have held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art MPEP 2114 II.
Claims 8, 11: (Cancelled).
Claims 12-16:  The apparatus of Arima in view of Wieringa and Paranjpe does not explicitly disclose (claim 12) wherein the vacuum pump evacuates the atmosphere within the reaction chamber prior to the discharge of carrier gas or monomer vapor into the reaction chamber; (claim 13) wherein the vacuum pump adjusts an evacuation rate to increase the uniformity of reactive species in the reaction chamber; (claim 14) wherein the vacuum pump adjusts the evacuation rate to compensate for the increase in reactive species within the reaction chamber based on the rate in which monomer vapor is introduced into the reaction chamber; (claim 15) wherein the vacuum pump adjusts the evacuation rate to compensate for the increase in reactive species within the reaction chamber based on the rate in which electrical energy is applied to the carrier gas to generate plasma; (claim 16) wherein the vacuum pump adjusts the evacuation rate to compensate for the increase in reactive species within the reaction chamber based on the rate in which energy from the plasma is transferred to a monomer vapor.
However the apparatus of Arima in view of Wieringa and Paranjpe teaches the structure as noted above regarding evacuation rates, gas reactions and supply, plasma reactions (see Fig. 6, col 12, lines 25-60, Arima), thus the apparatus is capable to perform as necessary; the courts have held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate MPEP 2114 II.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable Arima in view of Wieringa and Paranjpe over as applied to claims 1-5, 7, 8, 11-16 above, and further in view of US 2009/0159428 to Miller et al (“Miller”).
Claim 6:  The apparatus of Arima in view of Wieringa and Paranjpe does not disclose further comprising: a controller to transmit control signals to a gear selection mechanism to indicate the two or more gears to engage.
However Miller discloses a controller (118 [computer based controller], Fig. 1) considered capable to transmit control signals to a gear selection mechanism (140 [gearbox]) to indicate two or more gears to engage (see para. [0028]) where 118 gives instructions to gears) for the purpose of determining desired wafer rotation cycles (see para. [0033]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller and gearbox requirements regarding engagement as taught by Miller with motivation to determine wafer rotation cycles. 
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arima in view of Wieringa and Paranjpe as applied to claims 1-5, 7, 8, 11-16 above, and further in view of US 6,582,578 to Dordi et al (“Dordi”).
Claim 9:  The apparatus of Arima in view of Wieringa and Paranjpe discloses wherein the gas exhaust port (portion of 42 below 2/3, Fig. 6, Arima) is coupled with a 
However the apparatus of Arima in view of Wieringa does not disclose the hollow guide sleeve allows the primary rotation shaft to rotate relative to the gas exhaust port.
Dordi discloses a hollow guide sleeve (2792/2720[sleeve member]/[fluid shield], Fig. 27) allows a rotation shaft (2470 [shaft]) to rotate relative to a component ([fluid passage]) for the purpose of allowing relative rotation between the two members (col. 32, lines 5-50).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hollow guide sleeve as taught by Dordi with motivation to allow relative rotation between the two members.
Claim 10:  The apparatus of Arima in view of Wieringa discloses wherein an inner diameter of the hollow guide sleeve (41, Fig. 6, Arima) is greater than an outer diameter of the primary rotation shaft (diameter of 42) and the primary rotation shaft is inserted into the hollow guide sleeve (see Fig. 6).
Claims 17-21: (Withdrawn).
Claims 22-24: (Cancelled).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718